Citation Nr: 0931494	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, and, if so, whether service connection is 
warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Pittsburgh, Pennsylvania (RO).  In that decision, the RO 
declined to reopen a claim for entitlement to service 
connection for a low back disability because new and material 
evidence had not been received.  

As a matter of history, the Veteran's claim for service 
connection was initially denied in the 1940s.  By rating 
decisions dated in May 1946 and July 1947, the Rating Board 
in New York, New York denied service connection finding that 
there was no medical evidence of residuals from an inservice 
lumbosacral sprain.  The Veteran did not appeal the decision, 
and it became final.  In February 2004, the Veteran sought to 
reopen the claim.  

While the June 2004 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

The claim was previously before the Board in February 2009, 
when the issue was remanded to send the Veteran additional 
notice in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), and with the U.S. Court of Appeals for 
Veterans Claims (Court) holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim 
for a low back disability.  Accordingly, the matter of 
entitlement to service connection, based on de novo review, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1947 rating decision, the Rating Board denied 
the claim of service connection for a low back disability, 
because the evidence did not contain a current diagnosis of 
any residuals from an inservice lumbosacral sprain.  The 
Veteran did not appeal that decision, and it became final. 

2.  Since the July 1947 decision, VA has received additional 
evidence in the form of VA treatment records that relates to 
an unestablished fact (a diagnosed disability) necessary to 
substantiate the Veteran's claim of service connection for a 
low back disability, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1947 rating decision that denied the claim of 
service connection for a low back disability became final.  
38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2008).

2.  New and material evidence sufficient to reopen the claim 
for service connection has been received since the last final 
decision in July 1947.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, 
in view of the Boards favorable decision to reopen the claim 
of service connection for a low back disability, any further 
discussion as to that claim regarding any lapses in duties to 
assist and notify, or regarding whether the Veteran was 
prejudiced by any such lapses, would serve no useful purpose.  

2.  Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for 
a low back disability. 

Prior to the current claim on appeal, the Veteran's claim for 
service connection was denied by the Rating Board in a July 
1947 rating decision.  The Veteran did not appeal, and the 
rating decision became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2008).  The Veteran now seeks to 
reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156 (2008).

Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
order to establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the July 1947 rating 
decision consisted of the Veteran's service treatment records 
and his statements associated with the May 1946 application 
for service connection.  The Rating Board denied the 
Veteran's claim because the evidence of record failed to show 
a current disability. 

Subsequent to the July 1947 rating decision, VA has received 
the Veteran's treatment records from VA Medical Center (VAMC) 
in Pittsburgh dated February 2006 to June 2009 that show 
treatment for lower back condition.  Review of the VAMC 
treatment records shows that the Veteran has a long history 
of low back pain and a current diagnosis of multiple level 
degenerative disc disease and lumbar stenosis.  

The Board finds that the additional evidence received since 
the July 1947 rating decision relates to the unestablished 
fact necessary to substantiate the claim.  Specifically, the 
recently added records from the VAMC provide new evidence 
that relates to a current diagnosis, which may be related to 
an inservice low back injury.  

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  On 
that basis, the claim for service connection is reopened.  38 
C.F.R. § 3.156.  



ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disability, and 
the claim is reopened.   


REMAND

As discussed above, VA has received additional evidence which 
is sufficient to reopen the Veteran's claim; however, 
additional development is necessary prior to adjudication of 
this claim.

The Veteran has not yet been afforded a VA examination in 
conjunction with his claim.  Since the additional medical 
evidence shows several current diagnoses, a VA examination is 
in order to attempt to identify the precise nature of the 
disability (or disabilities) and to determine the most likely 
etiology of any current low back condition.   See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).     

Prior to any examination, copies of all outstanding records 
of pertinent VA and private treatment for the Veteran's low 
back disability, should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should seek to obtain 
assistance from the Veteran in order to 
identify and obtain any records of pertinent 
medical treatment that are not yet on file.  
If the RO/AMC is unable to locate any 
additional treatment records that were 
identified by the Veteran, then a memorandum 
of the RO/AMC's efforts in attempting to 
obtain those records should be associated 
with the claims file. 

2.  The RO/AMC should then schedule the 
Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and etiology of the Veteran's low 
back disability.  The Veteran's claims file 
must be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.  Particular attention 
should be given to the veteran's service 
treatment records and documents on file back 
in the 1940s.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed low back disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that any diagnosed low back disorder is 
etiologically related to the Veteran's 
period of active service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

3.  The RO/AMC should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


